NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 26, 2020*
                                Decided March 27, 2020

                                         Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 19-2567

JARED STUBBLEFIELD,                               Appeal from the United States
     Plaintiff-Appellant,                         District Court for the Northern District
                                                  of Illinois, Eastern Division.

      v.                                          No. 19 C 2715

CLERK OF THE CIRCUIT COURT OF                     Matthew F. Kennelly,
COOK COUNTY, et al.,                              Judge.
     Defendants-Appellees.

                                       ORDER

        Jared Stubblefield sued the Clerk of the Circuit Court of Cook County, the City of
Chicago, and the State of Illinois for preventing him from obtaining “attorney’s fees” for
successfully defending himself against traffic citations in state court. (He later named
the police officer who issued the traffic citations as a defendant.) He alleged that the
state traffic court violated his right of equal protection by not allowing him to seek

      *  The appellees were not served with process and are not participating in this
appeal. After examining the appellant’s brief and the record, we have concluded that
this case is appropriate for summary disposition. FED. R. APP. P. 34(a)(2)(C).
No. 19-2567                                                                        Page 2

$12 million in compensation for his self-representation. After twice dismissing
Stubblefield’s complaints with leave to amend, the district court dismissed his second
amended complaint with prejudice as legally frivolous. We affirm the judgment.

        On appeal, Stubblefield does not make any legal argument for disturbing the
district court’s judgment. But even if we generously construe his pro se appellate brief
as arguing that he stated a nonfrivolous claim, he must lose. In his second amended
complaint Stubblefield invoked Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971), and on appeal he invokes 42 U.S.C. § 1983. On the facts
alleged, he could not state a plausible claim under either theory. Stubblefield has not
sued any individual federal defendants, so Bivens does not apply. See 403 U.S. at 395;
Small v. Chao, 398 F.3d 894, 898 (7th Cir. 2005). And § 1983 establishes a cause of action
only for the deprivation of the “rights, privileges, or immunities secured by the
Constitution and laws” of the United States. Stubblefield, however, has no right under
the Constitution or other federal law to receive attorney’s fees (it is unclear from whom)
for defeating his traffic tickets as a pro se litigant. Simply invoking the phraseology of
the Constitution in connection with these alleged facts is insufficient to state a claim.
See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to state a claim pleading must do more
than offer “labels and conclusions” or conclusory legal assertions); Avila v. Pappas,
591 F.3d 552, 553 (7th Cir. 2010) (simply uttering the word “Constitution” is insufficient
even to establish federal subject-matter jurisdiction). The district court was correct to
dismiss this case as lacking in merit.

                                                                              AFFIRMED